Title: To James Madison from Daniel Carroll, 18 January 1792
From: Carroll, Daniel
To: Madison, James


My dear Sir,George Town Jany. 18th. 1792.
Your favor of the 10th came to hand. I see by the papers that Mr. Benson has brought forward the Subject on representation. May it be discus’d with temper, & concluded to general satisfaction. Have you look’d forward to a time to be the period of yr. session? You seem to me to have progressd but a little way, considerring how much yr. predecessors had clear’d it for you.
My Comps. to Mr Carroll from whom I expect to hear soon. Soon after the Commsrs adjournd last week Mr. Roberdeau proceeded to work contrary to their orders. Mr Johnson who had only left us but a few days, returnd yesterday from home & we expect Docr Stuart to day.
I found on comeing to Town a most infamous slander had been handed about in small circles for some time, & had just bursted forth that Mr George Brent had information given him of the extent of the Commissioners orders, for the purchase of his quarries, and it was understood (tho’ not as vet I can learn by name) thro’ me. I have allready traced this matter some way, & shall take such measures as may be proper. I can with truth say that I was never on any occasion more satisfied with my conduct than on this—indeed I have been scrupulously nice. This to you I know to be equal to an oath. Satisfaction in my own mind is my first wish—it is agreable however to have it in my power to confound, & I hope to punish the Slanderers. Yrs. Dr Sr. Affy
Danl Carroll

P. S. My character is dear to me, use the above information respecting myself as may appear to you to be proper.
